-        Case 2:17-cv-02187-JHS Document 111 Filed 06/20/19 Page 1 of 1
           Case 2:17-cv-02187-JHS Document 107 Filed 06/17/19 Page 4 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER""l DISTRICT OF PENNSYLVANIA
                                --------i

    IN RE UNIVERSAL HEALTH SERVICES,          I   Civil Action No. 17-cv-2187
    INC. DERIVATIVE LITIGATION
                                                  Hon. Joel IL Slomsky
    This Document Relates To:
                                                                              JUN 2 O2019
    ALL ACTIONS                               I                               ~~.~
    ----------------'                                                       ~.;{;J.r;;[L._Oe,. Ct
                      (~S~D'] ORDER GRANTI~G DEFE'.'i'DANTS'
                      CROSS-MOTION TO FILE A RESPONSIVE BRIEF

           At~D NOW, this ~o"faay of __ :Tu N € _ ___            , 2019, upon consideration of   1



    the Defendants' Cross-~otion To File A Responsive Brief, IT IS HEREBY ORDERED that the       j
    Motion is GRANTED.
                                                   BY THE COURT:




                                                   ~ M S K Y _ __
                                                   United States District Judge
